Information Disclosure Statement
The listing of a reference in the specification as at the bottom of page 3 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the reference has been cited by the examiner on form PTO-892, it has not been considered.

Drawings
The drawings are objected to because:
The graphs and axes of the graphs at Figs. 2-6 are untitled and unlabeled.  See “How to Make a Graph”.
Reference characters A, B, 27A, 27B, 28A, 28B, 36, R1, R2 appear in the specification but not in the drawings.
The drawings fail to show following claim features:
Claims 1 & 12: a constant velocity joint comprising: at least one track defined as a constantly changing curve with a non-continuous radius
Claims 2-9, 11 & 13-15: a constant velocity joint comprising any of the  limitations recited therein.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it fails to describe details corresponding to the parametric equations recited in Claims 3-6 & 13-15.  No particular parametric equation, much less one that could define the track of a constant velocity joint, is described.

Claim Objections
Claim 11 is objected to because at line 3, “is different “ should be changed to “are different”.

Claims 12-15 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 1-4. 

Claim Rejections - 35 USC § 112
Claims 3-6 & 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No particular parametric equation like those referred to in the claims, much less one that could define the track of a constant velocity joint, is present in the written description

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As noted in detail above, neither the specification nor the drawings comes close to presenting a working example of the disclosed invention.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in detail above, most of the features pertaining to the claimed invention are neither described in the description nor shown in the drawings.  Without such it is not possible to accurately determine the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooba, US 8,998,729.  Ooba shows a constant velocity joint comprising: 
an inner joint part 4 defining a plurality of inner ball races 5 and an outer joint part 2
defining a plurality of outer ball races 3;
the inner ball races 5 and the outer ball races 3 cooperate to form a plurality of tracks which each define a respective travel path, wherein at least one of the respective travel paths or tracks x is defined as a constantly changing curve with a non-continuous radius; and
a ball 6 located in each of the plurality of tracks.

Claims 1 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebert, US 8,696,472.  Ebert discloses a constant velocity joint (99) comprising: 
an inner joint part (1) defining a plurality of inner ball races (11) and an outer joint part (2) defining a plurality of outer ball races (21);
the inner ball races and the outer ball races cooperate to form a plurality of tracks which each define a respective travel path, wherein at least one of the respective travel paths or tracks x is defined as a constantly changing curve with a non-continuous radius (col. 2, lines 4-16); and
a ball (4) located in each of the plurality of tracks.

Claims 1, 2, 4, 5, 8-10, 12, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz, US 8,523,687. Lutz discloses a constant velocity joint comprising: 
an inner joint part (1) defining a plurality of inner ball races (11) and an outer joint part (2) defining a plurality of outer ball races (21); 
the inner ball races and the outer ball races cooperate to form a plurality of tracks which each define a respective travel path, wherein at least one of the respective travel paths or tracks is defined as a constantly changing curve with a non-continuous radius (col. 2, lines 10-40); and 
a ball (4) located in each of the plurality of tracks,
wherein at least a pair of tracks (11, 21)  whose geometry is defined based on ball path that follows a parametric equation and the parametric function is in the form of a polynomial displacement function of a fourth order or larger (see “elliptical function” at col. 4, line 6),
wherein a cage (3) is disposed between an outer surface of the inner joint member and an inner surface of the outer joint member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679